Title: From George Washington to John Beatty, 14 January 1779
From: Washington, George
To: Beatty, John


  
    Sir,
    Hd Qrs Philadelphia January 14th 1779
  
I have received your letter of the 3rd instant—The refusal of passports by General Maxwell was founded upon my instructions—The intercourse between New York and Elizabeth Town had become so common and easy—that I thought it necessary to put a stop to it by permitting no flags to pass without my permission previously obtained—Whenever you have prisoners or any thing for the use of prisoners to be sent in, you will apply at Head Quarters and you will be furnished with passports—But during my absence from Camp, to prevent any inconvenient delay in transacting your business—I have now written to Lord Stirling, directing him to grant the necessary passports—you will therefore apply to his Lordship, or the Commanding officer at Middle Brook; in doing which you will inform him precisely of what you want to send in.
You have my consent to send in the supply of provisions you mention, for the use of the prisoners—You will show this letter to General Maxwell and he will give you a flag for the purpose. I am Sir Your most Obedt serv.
